Citation Nr: 0200036
Decision Date: 01/02/02	Archive Date: 03/15/02

Citation Nr: 0200036	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  97-11 742	)	DATE JAN 02, 2002
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of retinal detachment in the right eye resulting 
from cataract removal.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO) which granted entitlement to 
VA compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
residuals of retinal detachment in the right eye as a result 
of cataract removal surgery performed at a VA facility in 
February 1995.  A noncompensable evaluation was assigned, and 
special monthly compensation for loss of use of the right eye 
was granted.  

The record reflects that the veteran timely appealed the 
January 1997 rating decision to the Board.  The case was 
remanded by the Board in August 1997 for further development.  
Following return of the case to the Board by the RO after 
completion of the August 1997 remand instructions, the Board, 
in a decision dated August 18, 2000, concluded that while the 
visual impairment associated with the veteran's right eye 
disability met the criteria for assignment of a 30 percent 
disability evaluation, the evidence also established a pre-
existing level of right eye disability of 30 percent.  
Subtracting this pre-existing level of impairment from the 30 
percent evaluation otherwise assignable for the right eye 
disability resulting from VA surgery, the Board ultimately 
concluded that the criteria for a compensable evaluation for 
residuals of retinal detachment in the right eye had not been 
met.  

In July 2001, the veteran's representative submitted a motion 
for reconsideration of the August 2000 Board decision.  In 
November 2001, as provided by 38 U.S.C.A. § 7103 (West Supp. 
2001), a Deputy Vice Chairman of the Board ordered 
reconsideration of the Board's August 18, 2000 decision.  
This decision by the reconsideration panel replaces the 
August 18, 2000 Board decision.

The veteran was afforded a period of 60 days, beginning on 
November 9, 2001, in which to present any further argument 
with respect to his claim.  On November 16, 2001, the 
veteran's representative presented argument in support of the 
claim.


FINDINGS OF FACT

1.  The veteran underwent surgery at a VA medical facility in 
February 1995 for the removal of a cataract affecting his 
right eye.  Thereafter, the veteran was diagnosed with 
retinal detachment in his right eye.  He underwent VA 
surgeries in July and September 1995 in connection therewith.

2.  The medical evidence of record shows that the veteran's 
best corrected visual acuity in the right eye is no better 
than hand motion and in the left eye is no worse than 20/40; 
there is no active pathology in the right eye or impairment 
of muscle function associated with his right eye disability.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for residuals of 
retinal detachment in the right eye have been met.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.79, 4.83a, 4.84a, Diagnostic Codes 6008, 6070 and Table 
V (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to a compensable rating 
for residuals of retinal detachment in the right eye.  

In the interest of clarity, the Board will review the 
pertinent law and VA regulations, followed by a discussion of 
the factual background of this case.  The Board will conclude 
with an analysis of the issue on appeal.

Relevant law and regulations

Disability ratings - general considerations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. § 4.1 and 
§ 4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.


Disability ratings - diseases of the eye

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (2001).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91m.), lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  38 C.F.R. § 4.79 (2001).

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, evaluate the vision of both eyes, 
before and after suffering the aggravation, and subtract the 
former evaluation from the latter except when the bilateral 
vision amounts to total disability.  In the event of  
subsequent increase in the disability of either eye, due to 
intercurrent disease or injury not associated with the 
service, the condition of the eyes before suffering the 
subsequent increase will be taken as the basis of 
compensation subject to the provisions of 38 C.F.R. § 
3.383(a).  38 C.F.R. § 4.78 (2001).

Compensation is payable for certain combinations of service-
connected and non service-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of non 
service-connected disability, as if both disabilities were 
service-connected, provided the non service-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383(a). 


The percentage evaluation for impairment of visual acuity 
will be found from table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a (2001).

Specific schedular criteria

Under 38 C.F.R. § 4.84a, Diagnostic Code 6008, detachment of 
the retina, in chronic form, is rated from 10 to 100 percent 
based on impairment of visual acuity or field loss, pain, 
rest requirements or episodic incapacity.  An additional 
rating of 10 percent is warranted during continuance of 
active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6008 
and Note.

Preoperative cataract is to be rated on the basis of 
impairment of vision, whereas postoperative cataract is to be 
rated on the basis of impairment of vision and aphakia.  38 
C.F.R. § 4.84a, Diagnostic Codes 6027 and 6028.

A minimum 30 percent evaluation will be assigned for 
unilateral or bilateral aphakia, which is not to be combined 
with any other rating for impaired vision. When only one eye 
is aphakic, the eye having poorer corrected visual acuity 
will be rated on the basis of its acuity without correction.  
When both eyes are aphakic, both will be rated on corrected 
vision.  The corrected vision of one or both aphakic eyes 
will be taken one step worse than the ascertained value, 
however, not better than 20/70 (6/21).  The combined ratings 
for disabilities of the same eye should not exceed the amount 
for total loss of vision of that eye unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.  See 38 C.F.R. § 4.84a, Diagnostic Code 6029.

A 30 percent evaluation will be assigned for blindness in one 
eye, having only light perception, when corrected visual 
acuity in the other eye is 20/40 (6/12).  38 C.F.R. § 4.84a, 
Diagnostic Code 6070.

A 40 percent evaluation is warranted for blindness in one 
eye, having only light perception, when corrected visual 
acuity in the other eye is 20/50 (6/15).  38 C.F.R. § 4.84a, 
Diagnostic Code 6069.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West Supp. 2001).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

The record reflects that the veteran, on February 15, 1995, 
underwent, at a VA medical facility, phacoemulsification with 
posterior chamber lens implant of the right eye and anterior 
vitrectomy in connection with treatment of a cataract.  
According to the surgical report, the veteran experienced 
posterior capsule rupture with vitreous loss as a 
complication of the surgery.  A VA outpatient treatment 
record dated February 17, 1995 described the veteran's right 
eye visual acuity as 20/50; on February 27, 1995, visual 
acuity in that eye was described as 20/70.

According to a VA outpatient treatment record dated in June 
1995, the veteran presented with complaints of an inability 
to see out of his right eye.  He reported having "faint" 
image in both eyes and stated that the problem had worsened 
over the previous three weeks.  In July 1995, the veteran 
underwent scleral buckling procedure of the right eye for a 
diagnosed retinal detachment.  In September 1995, the veteran 
underwent a pars plana vitrectomy with gas/fluid exchange for 
retinal detachment of the right eye.

A VA outpatient treatment note for December 1995 indicates 
that the veteran's right eye visual acuity was counting 
fingers at 2 feet, and that his left eye visual acuity was 
20/25.  In January 1996, visual acuity in the right eye was 
measured at 5/400, and in the left eye was measured at 20/25.  
A VA outpatient treatment record dated in June 1996 notes 
that the veteran was able to count fingers at 4 feet, with 
left eye visual acuity of 20/30.

In a February 1996 statement, a staff member at a VA eye 
clinic indicated that the veteran had suffered a retinal 
detachment following the surgery on his right eye.  The 
examiner noted that subsequent surgeries had left the 
veteran's retina in good position, but that he was legally 
blind in the right eye secondary to scarring.  The examiner 
recommended that the veteran wear glasses to protect his good 
left eye, but noted that further surgeries would not benefit 
the right eye. 

In July 1996, the veteran filed a claim for compensation 
benefits pursuant to 38 U.S.C. § 1151 based on the loss of 
vision he experienced in his right eye since his February 
1995 surgery.  In January 1997, the RO granted the veteran's 
claim for compensation benefits pursuant to 38 U.S.C. § 1151 
for residuals of retinal detachment resulting from cataract 
removal of the right eye.  Special monthly compensation for 
loss of use of the right eye was granted.  The RO further 
determined that a noncompensable evaluation for the right eye 
disability was warranted under 38 C.F.R. § 4.84a, Diagnostic 
Code 6074, effective June 18, 1996.  The RO explained that a 
noncompensable rating was warranted because while the 
veteran's current visual impairment was severe enough to 
warrant a 30 percent evaluation, VA was obligated to subtract 
from that rating a percentage rating equal to the evaluation 
that would be assignable for the intended results of the 
February 1995 cataract removal.  The RO reasoned that since 
Diagnostic Codes 6027 and 6028 required the rating of 
postoperative cataracts on the basis of impairment of vision 
and aphakia, and because a minimum 30 percent evaluation is 
warranted for aphakia under Diagnostic Code 6029, the veteran 
was entitled to no more than a noncompensable evaluation for 
his current right eye disability.

In a statement received in June 1997, a staff member at a VA 
eye clinic noted that the veteran had suffered a retinal 
detachment in his right eye following cataract surgery.  The 
examiner indicated that the veteran's retina was thereafter 
repaired and was currently flat, but that a scar remained on 
the retina in the area of central vision; the author 
considered the veteran legally blind.  The examiner stated 
that the veteran's left eye was healthy.

A VA medical statement dated in April 1998 reports that the 
veteran had undergone cataract surgery involving both eyes, 
and that he subsequently developed a retinal detachment in 
the right eye that had required two operations.  The 
statement also noted that the veteran currently had a central 
retinal scar limiting his right eye vision, and that his 
current right eye vision was "count fingers or worse"; his 
left eye visual acuity was described as 20/40.

Of record is the report of an April 1998 VA ophthalmology 
examination, at which time the examiner noted that the 
veteran's ocular history was significant for cataract 
extraction with lens implant in both eyes.  The examiner also 
noted that the veteran had experienced a retinal detachment 
in his right eye requiring two repairs in 1995.  The examiner 
noted that the veteran had subsequently developed a macular 
scar reducing the vision in his right eye.  The veteran's 
complaints included a mild periocular ache in the right eye 
which, while not bad, was constant.

On physical examination, the veteran's corrected distant 
visual acuity was light perception in the right eye and 20/40 
in the left eye.  The pupil in the veteran's right eye was 
only minimally reactive, and there was a 1 to 2+ relative 
afferent pupillary defect in the right eye.  Extraocular 
motility was normal in both eyes.  Slit lamp examination was 
significant for posterior chamber intraocular lenses in both 
eyes; the lenses appeared to be in good position.  On dilated 
fundus evaluation, the examiner identified the presence of 
peripheral cortical material remaining in the right eye.  He 
also noted the presence of a scleral buckle in place and a 
flat retina with a very significant central corneoretinal 
scar in the right eye.

The examiner noted in summary that the veteran currently had 
a corneoretinal scar that was limiting his vision somewhere 
near the light perception to hand motion level, and that he 
had visual acuity of 20/40 in the left eye.  The examiner 
noted that the right eye appeared to be stable and that there 
appeared to be no further treatment in efforts to improve 
vision in that eye.

A VA memorandum of July 1998 noted that the veteran did not 
have any light perception in the right eye, and that his 
visual acuity was 20/50 in the left eye.  The author of the 
memorandum also stated that there was old scarring in the 
right macula and that the left eye appeared normal with 
questionable nasal field defect.

Of record is the report of an October 1999 VA ophthalmology 
examination.  At that time, the veteran's best distant visual 
acuity with correction was described as hand motion in the 
right eye, and 20/20 -3 in the left eye.  The veteran was 
unable to read anything at near in the right eye.  He had a 
2+ relative afferent pupillary defect of the right eye.  
Extraocular motility was full in both eyes.  Goldmann visual 
field of the left eye was within normal limits.  The veteran 
was unable to perform confrontational visual fields in the 
right eye secondary to poor visual acuity.  Slit lamp 
examination of the right eye showed corneal endo-pigment and 
guttata.  On dilated fundus examination of the right eye, the 
veteran exhibited a scleral buckle that was 360 degrees 
around the periphery of the retina; chorioretinal scars 
around the indented buckle site were noted.  The macular area 
showed a chorioretinal scar centered on the fovea.  The 
vessels were within normal limits.

Following examination of the veteran, the examiner concluded 
that the veteran's retinal detachment involved the macula 
fovea area, and that he now had a chorioretinal scar in the 
central fovea area.  The examiner noted that the scar limited 
the veteran's right eye visual acuity, and that the prognosis 
for visual recovery in the right eye was poor.  The examiner 
lastly noted that the veteran was pseudophakic in the left 
eye but had good visual acuity with correction.

In a VA ophthalmology addendum dated in November 1999, a VA 
physician stated, after reviewing the veteran's claims 
folder, that the cataract for which the veteran underwent 
surgery was a significant one, and that it had impaired his 
vision.  She also noted that the cataract surgery was notable 
for an anterior vitrectomy.  The physician noted that in July 
1995, the veteran was found to have a rhegmatogenous retinal 
detachment with two horseshoe tears, for which he underwent 
surgery, and that the veteran's current right eye visual 
acuity was limited to count fingers; she indicated that no 
further surgery was needed.  The physician noted that most 
retinal surgery carried a risk of retinal detachment, and 
that when any complications occurred such as an anterior 
vitrectomy, the risk of detachment increased; she therefore 
concluded that the veteran's cataract surgery was probably 
related to the subsequent retinal detachment.

In various statements submitted in connection with the 
instant appeal, the veteran contends that he is blind in his 
right eye, experiencing consequent difficulties with depth 
perception, and that his left eye visual acuity is 
deteriorating.  

As noted in the Introduction, the Board denied the veteran's 
claim of entitlement to an increased disability rating in an 
August 2000 decision.  In essence, the Board adopted the 
reasoning of the RO, i.e. although the medical evidence 
demonstrated that the veteran's right eye disability 
warranted a 30 percent rating, the eye disability which pre-
existed the February 1995 eye surgery was also at the 30 
percent level, so that a noncompensable disability rating was 
warranted. 

In a May 2001 statement, G.F.S., O.D., indicates that the 
veteran is legally blind in his right eye, with only light 
perception in that eye.

In November 2001, the veteran's motion for reconsideration 
was granted and the case was assigned to a reconsideration 
panel composed of the undersigned.  See 38 C.F.R. §§ 19.11, 
20.1001 (2001). 

Analysis

Initial matter - duty to assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  On August 29, 2001, VA promulgated final 
regulations to implement the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.    

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are accordingly applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].

Although the RO did not have the benefit of the explicit 
provisions of the VCAA, the Board concludes, after review of 
the record, that VA's duties under the VCAA and the new 
regulations have been fulfilled.  

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not previously provided to the Secretary, 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In this regard the Board notes that the veteran was advised 
on January 28, 1997 of the January 1997 rating decision which 
granted entitlement to compensation benefits for the 
residuals of retinal detachment in the right eye, and which 
assigned a noncompensable evaluation therefor.  Following 
receipt of his notice of disagreement, the veteran was 
provided a statement of the case in March 1997 which notified 
him of the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  The veteran and his representative were 
provided with additional notice in the November 2001 letter 
from the Board.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the rating decision and the statement of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  It is clear from submissions by and 
on behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were either obtained by the 
RO or provided by the veteran.  The veteran has not alleged, 
nor does the record suggest, the presence of any additional 
relevant medical records which have not been obtained.  
Moreover, the record reflects that the veteran has been 
afforded VA examinations in April 1998 and October 1999.  The 
record is replete with descriptions of the veteran's 
disability. 

In light of the above, the Board concludes that VA has no 
outstanding or unmet duty to inform the veteran that any 
additional information or evidence is needed, and that VA's 
duty to assist the veteran in the prosecution of his claim 
have been fulfilled.  The Board also notes that the veteran 
and his representative have been accorded ample opportunity 
to present evidence and argument in support of his claim, and 
have in fact done so.

Under the circumstances presented in this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) [strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran)];  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) [remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided].  Further 
expenditure of VA's resources is therefore not warranted.

The Board also notes that following the August 2000 Board 
decision, the veteran submitted several documents pertaining 
to the instant claim.  All but one of the referenced 
documents are duplicates of records previously considered.  
The record reflects that the remaining document, the May 2001 
statement by G.F.S., O.D. which has been referred to in the 
factual background section above, was considered by the RO in 
a July 2001 rating decision.  The Board may therefore proceed 
with the instant claim without first remanding the case to 
the RO for initial consideration of the evidence added to the 
record since the August 2000 Board decision.  See 38 C.F.R. 
§ 20.1304(c) (2001).

Discussion

(i.)  Schedular rating

The Board first observes that the medical records amply 
demonstrate that the veteran's right eye visual acuity 
currently is limited to light perception.  Further, there is 
no dispute that his right eye condition is due, at least in 
part, to the February 1995 VA surgery, which caused a 
detached retina, necessitating further surgery.  Finally, it 
is clear that the February 1995 surgery was scheduled to 
correct a pre-existing, non service-connected visual defect.

The question which now confronts the Board is whether or not 
to rate the veteran's current right eye blindness at a 
compensable level in light of the pre-existing disability.  
Under VA regulations, a claimant is entitled to compensation 
only for additional disability over and above the degree of 
pre-existing disability.  See 38 C.F.R. §§ 4.22, 4.78; 
VAOPGCPREC 4-2001 (February 2, 2001).  
As discussed above, both the RO and the Board, in its August 
2000 decision, took the approach that the veteran's pre-
existing disability had to be factored into the schedular 
evaluation of his current right eye disability.  For reasons 
which will be discussed immediately below, the Board 
disagrees, believing that application of 38 C.F.R. §§ 4.22 
and 4.78 is impractical in this case.

In the instant case, it is not clear from the record 
precisely which of the veteran's current right eye symptoms 
are attributable to the residuals of his retinal detachment 
and which are instead attributable to any right eye problems 
existing prior to the February 1995 surgery.  The Board notes 
in this regard that although the November 1999 VA medical 
opinion confirmed that there was at least some diminishment 
of visual acuity prior to the February 1995 surgery, the 
opinion did not otherwise provide any information with 
respect to the level of that impairment.  The Board also 
notes that there is no medical evidence of record covering 
the period 1983 until the date of his surgery in February 
1995 which specifically described the condition of the 
veteran's right eye.
 
In short, the Board can find no sound medical basis in the 
record either for determining the baseline level of right eye 
disability existing prior to February 1995, or for otherwise 
evaluating the level of right eye impairment existing at the 
time of the February 1995 surgery.  Nor have any of the 
veteran's treating or examining physicians adequately 
distinguished the symptoms associated with any non service-
connected right eye problems from those associated with the 
right eye disability resulting from the veteran's February 
1995 surgery.  It does not appear that further evaluation of 
the veteran would yield any significant information in this 
regard, due to the scarcity of clinical records before 
February 1995.  Accordingly, the Board, in addressing the 
proper evaluation assignable for the residuals of retinal 
detachment in the veteran's right eye, will consider any 
existing impairment of the right eye as if that impairment is 
part of the right eye disorder for which the veteran is 
currently entitled to VA compensation benefits under 
38 U.S.C.A. § 1151.  See Mittleider v. West, 11 Vet. App 181, 
182 (1998).  In any event, based on the medical reports 
described in the factual background section above, it appears 
that the visual acuity in the veteran's  right eye 
significantly deteriorated after, and due to, the February 
1995 surgery.

Review of the evidence on file, which has been described in 
detail above, shows that following the cataract surgery on 
his right eye in February 1995, and the July 1995 and 
September 1995 surgeries on his right eye for the repair of 
the resulting retinal detachment, the veteran experienced a 
rapid and progressive deterioration of the visual acuity in 
that eye, to the point where he has been unable for a number 
of years to see more than hand motion with the right eye.  
Specifically, VA medical statements of February 1996 and June 
1997 describe the veteran as legally blind in his right eye 
secondary to scarring.  

Moreover, the April 1998 VA medical statement indicates that 
the veteran's right eye vision was limited to count fingers 
or worse, the July 1998 VA memorandum indicates that the 
veteran does not have any light perception in the right eye, 
and the May 2001 statement by Dr. G.F.S. indicates that the 
veteran's right eye vision is limited to light perception 
only.  The Board is satisfied that the evidence of record 
demonstrates that the visual acuity in the veteran's right 
eye is equivalent to blindness in that eye with only light 
perception and that the February 1995 surgery was the cause 
of all, or substantially all, of the veteran's current loss 
of visual acuity.  

With respect to visual acuity in the left eye, which is 
necessary to determine in order to evaluate the proper 
disability rating for the veteran under 38 C.F.R. § 4.84a, 
Table V, the record reflects that, with one exception, visual 
acuity in that eye has been consistently described as 20/40 
or better.  The Board acknowledges that the July 1998 VA 
medical statement indicated that the veteran's left eye 
visual acuity was 20/50.  The Board notes, however, that the 
referenced statement is inconsistent with the measurements 
reported at the veteran's April 1998 and October 1999 VA 
examinations, as well as with measurements reported on 
multiple VA treatment reports.  The Board accordingly finds 
that the visual acuity measurements of the left eye reported 
on VA examinations in April 1998 and October 1999, which were 
accomplished for the express purpose of evaluating the 
veteran's current disability, are entitled to greater 
evidentiary weight than the measurement reported in the July 
1998 statement, which is inconsistent with every other 
medical record on file.  [The Board notes in passing that the 
July 1998 statement also reported that the veteran has no 
light perception in his right eye, a statement which also is 
at odds with every other relevant medical document of record, 
including the recent statement by Dr. G.F.S.]

The Board therefore finds, for the purpose of determining the 
appropriate disability rating for diminishment of central 
visual acuity under 38 C.F.R. § 4.84a, Table V, that the 
veteran's left eye visual acuity is no worse than 20/40.

Based on the medical findings of light perception only for 
the right eye and 20/40 for the left eye, 38 C.F.R. § 4.84a, 
Table V produces a disability percentage evaluation of 30 
percent under Diagnostic Code 6070.  The Board accordingly 
concludes that the veteran is entitled to a 30 percent 
evaluation for the residuals of retinal detachment in the 
right eye pursuant to Diagnostic Codes 6008 and 6070.  

The Board further finds that an evaluation higher than 30 
percent for right eye disability is not warranted under any 
diagnostic code.  In this regard, the Board acknowledges that 
the veteran, at his April 1998 examination, reported 
experiencing periocular pain.  Although his representative 
argues that the referenced pain constitutes active pathology 
warranting assignment of an additional 10 percent rating, the 
Board points out that there is no clinical evidence of the 
continuance of any active pathology.  The Board notes in this 
regard that the veteran has not experienced any further 
retinal detachments in his right eye since September 1995, 
and that his right eye has been considered stable by all 
medical examiners, even by the April 1998 examiner.  
Moreover, the veteran has neither alleged nor demonstrated 
any abnormal rest-requirements or episodic incapacity 
associated with the right eye.  He has not otherwise 
identified any evidence suggestive of active pathology, and 
the Board has found none.  The Board therefore concludes that 
assignment of an additional 10 percent evaluation under 
38 C.F.R. § 4.84a, Diagnostic Code 6008 and the accompanying 
Note is not warranted.

The Board also notes that while the veteran clearly has 
significant retinal scarring in the right eye, the maximum 
schedular evaluation assignable for such scarring is 
10 percent under 38 C.F.R. § 4.84a, Diagnostic Code 6011.  
The Board is of course aware of the holding of the Court in 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), to the effect 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  The Board 
points out, however, that the 10 percent evaluation under 
Diagnostic Code 6011 is assignable only where the scarring 
affects the veteran's visual image.  Since the veteran is 
entitled to a 30 percent evaluation under a diagnostic code 
involving diminishment of visual acuity, assignment of a 
separate evaluation under Diagnostic Code 6011 is prohibited.  
See 38 C.F.R. § 4.14 (2001) [ the evaluation of the same 
disability under various diagnoses is to be avoided].

The Board additionally notes that a rating in excess of 30 
percent is not available under Diagnostic Code 6029, for 
aphakia.  That code only provides for a 30 percent rating, 
and specifically prohibits combining the 30 percent rating 
with any other rating for impaired vision.  

The Board also notes that as the veteran clearly retains his 
right eye, the provisions of 38 C.F.R. § 4.84a, Diagnostic 
Code 6066, are not for application.  In addition, as there is 
no evidence suggesting impairment of ocular muscle function, 
the provisions of 38 C.F.R. § 4.84a, Diagnostic Code 6090 are 
also not for application. 

The Board notes that a rating in excess of 30 percent for 
right eye disability is not available under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6080, pertaining to impairment of 
field of vision.  As service connection is not in effect for 
left eye disability, only those provisions of the diagnostic 
code relating to unilateral concentric contraction or 
unilateral loss of visual field are for application; a 
maximum 30 percent evaluation is assignable for unilateral 
concentric contraction or loss of visual field.  The Board 
notes in passing that even if it were appropriate to consider 
visual field loss in the left eye, the April 1998 VA examiner 
determined that there was no such loss in the left eye.  An 
evaluation higher than 30 percent is therefore not assignable 
under 38 C.F.R. § 4.84a, Diagnostic Code 6080. 

Finally, the Board observes in passing that special monthly 
compensation for loss of use of the right eye was granted by 
the RO.

In sum, for the reasons expressed above, it is the conclusion 
of the Board that the veteran is entitled to assignment of a 
30 percent schedular evaluation, and no higher, for residuals 
of retinal detachment in the right eye. 

(ii.) Extraschedular rating

In the January 1997 rating decision and the March 1997 
Statement of the Case, the RO considered the matter of an 
extraschedular rating under 38 C.F.R. § 3.321(b).  This 
matter must be addressed in this decision.  Although the 
Board has no authority to grant an extraschedular rating in 
the first instance, it may consider whether the RO's 
determination with respect to that issue was proper.  See 
VAOPGCPREC 6-96 (August 16, 1996); Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996) [the Board may consider whether referral 
to "appropriate first-line officials" for extra-schedular 
rating is required]; see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) [the Board may affirm a RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)].

The RO found that referral for extra-schedular consideration 
was not warranted in this case. The Board agrees.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran has not required any hospitalization for his 
disability since September 1995.  As discussed in greater 
detail above, the April 1998 VA examiner, among others, 
considered the veteran's right eye disability to be stable.  
Moreover, there is no indication that the veteran's right eye 
disability has markedly interfered with employment.  While 
the record reflects that the veteran appears to be 
unemployed, it also shows that he was unemployed for many 
years before his February 1995 surgery.  The Board points out 
that the veteran has not actually asserted that his right eye 
disability is responsible for his unemployed status.  

The Board does not doubt that blindness in one eye would have 
an adverse impact on employability.  However, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 
38 C.F.R. §§ 3.321(a), 4.1.   38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].   
  
The currently assigned 30 percent evaluation for the 
veteran's residuals of retinal detachment in the veteran's 
right eye contemplates precisely the symptoms demonstrated in 
his medical records.  There is no evidence, clinically or 
otherwise, which demonstrates or even suggests anything 
exceptional or unusual about the veteran's service-connected 
disability which is not contemplated in the criteria in the 
VA Schedule for Rating Disabilities.  In addition, as noted 
above the veteran has been granted special monthly 
compensation benefits because of his right eye disability.  

In short, although in no way diminishing the severity of the 
veteran's right eye disability, the Board does not believe 
that the veteran presents an exceptional or unusual 
disability picture.  In essence, the Board finds that the 
evidence does not show that the veteran's right eye 
disability causes marked interference with employment, 
results in frequent periods of hospitalization or is so 
exceptional, clinically or otherwise, as to render 
impractical the application of the regular schedular 
standards.  Accordingly, the Board determines that referral 
for consideration of an extraschedular rating for the 
residuals of the veteran's retinal detachment in the right 
eye pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

(iii.) Fenderson considerations

In the instant case, the veteran's appeal arises from the 
original assignment of a disability rating.  With regard to 
initial rating cases, separate ratings can be assigned to 
separate periods of time, based upon the facts found - a 
practice known as "staged ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The RO, in granting the veteran's claim for compensation 
benefits for residuals of retinal detachment in the right 
eye, assigned the veteran an effective date for the grant of 
compensation benefits of June 18, 1996.  The question to be 
answered by the Board is whether different disability ratings 
should be assigned for different periods of time after that 
date.

The record reflects that following his July 1995 and 
September 1995 surgeries on the right eye, the veteran 
experienced rapid and progressive diminishment of right eye 
visual acuity to the point where he was considered legally 
blind by his treating physicians in that eye even before he 
filed his claim for compensation benefits in June 1996.  The 
Board notes that the visual acuity of his eyes has 
essentially remained constant since February 1996.  
Accordingly, the Board concludes that the evidence supports 
the assignment of a 30 percent disability rating for the 
entire period since June 18, 1996.  

Conclusion

For the reasons stated above, the Board concludes that the 
veteran is entitled to a 30 percent evaluation for the 
residuals of retinal detachment in the right eye due to VA 
surgery performed in February 1995.






CONTINUED ON NEXT PAGE



ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 30 percent disability 
evaluation for residuals of retinal detachment in the right 
eye resulting from cataract removal is granted.



			
	Barbara B. Copeland	Mark F. Halsey
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



Citation Nr: 0022046	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  97-11 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUE

Entitlement to increased compensation, pursuant to provisions 
of 38 U.S.C. § 1151, for residuals of retinal detachment of 
the right eye resulting from cataract removal, currently 
evaluated as noncompensable. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a January 1997 rating 
decision from the Indianapolis RO which, inter alia, granted 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
residuals of retinal detachment of the right eye resulting 
from cataract removal performed at a VA medical facility in 
February 1995.  A noncompensable evaluation for the disorder 
was assigned, but special monthly compensation for loss of 
use of the eye was granted.  The veteran timely appealed that 
determination to the Board.

In August 1997, the Board remanded this case to the RO for 
further development, which has been accomplished.  However, 
as the denial of the claim has been continued, the case has 
been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In February 1995, the veteran underwent VA surgical 
treatment for removal of a cataract on the right eye, which 
impaired his vision.

3.  In July 1995, the veteran was diagnosed with retinal 
detachment of the right eye; he underwent subsequent VA 
surgeries in July and September 1995.  

4.  After the filing of the veteran's claim in June 1996, in 
January 1997, the RO granted compensation benefits, pursuant 
to 38 U.S.C. § 1151, for residuals of retinal detachment 
resulting from cataract removal of the right eye; although 
special monthly compensation benefits for loss of use of the 
right eye was granted, a noncompensable evaluation for the 
disability was assigned, effective June 18, 1996. 

5.  The veteran's residuals of retinal detachment of the 
right eye resulting from cataract removal are currently 
manifested by corrected central visual acuity of hand motion 
or less in the right eye; he also complains of experiencing a 
mild, periocular ache.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
retinal detachment of the right eye resulting from cataract 
removal are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.22, 4.75, 4.78, 4.79, 
4.84a, Diagnostic Codes 6027, 6029, 6033, 6069, 6070 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The history of the veteran's service-connected residuals of 
retinal detachment of the right eye resulting from cataract 
removal may be briefly described.  A VA medical report dated 
on February 15, 1995, showed that the veteran underwent 
phacoemulsification with posterior chamber lens implant of 
the right eye and anterior vitrectomy.  The diagnosis was 
cataract of the right eye.  A complication of the surgery was 
indicated as posterior capsule rupture with vitreous loss.

A VA outpatient treatment record dated on February 17, 1995, 
noted that the veteran's visual acuity was 20/50 in the right 
eye.

Another VA outpatient treatment record dated on February 27, 
1995, indicated that the veteran's visual acuity was 20/70 in 
the right eye.

A VA outpatient treatment record dated in June 1995 revealed 
that the veteran was seen for complaints of not being able to 
see out of his right eye.  He said that he had "faint" 
image in both eyes and that it has worsened within the last 3 
weeks.  The diagnosis was status post 2/15 surgical right 
cataract, history of benign tremor.

In a VA medical record dated in July 1995, it was noted that 
the veteran underwent scleral buckle procedure of the right 
eye.  The diagnosis was retinal detachment of the right eye.

A VA medical record dated in September 1995 showed that the 
veteran underwent a pars plana vitrectomy with gas/fluid 
exchange.  The diagnosis was retinal detachment of the right 
eye.

A VA outpatient treatment record dated in January 1996 noted 
that the veteran was able to count fingers at 4 feet and his 
visual acuity in the left eye was 20/30.

In a VA medical statement dated in February 1996, the 
examiner stated that he suffered from a retinal detachment 
following his surgery in his right eye.  The examiner stated 
that subsequent surgeries left the retina in good position, 
but because of scarring, it has left the veteran legally 
blind in this eye.  The examiner recommended that the veteran 
wear glasses to protect his good left eye, but indicated that 
he did not feel further surgeries would benefit the right 
eye.

In July 1996, the veteran filed a claim for compensation 
benefits, pursuant to 38 U.S.C. §  1151, for loss of vision 
in the right eye.

In a medical statement received in June 1997, a VA physician 
reported that the veteran suffered a retinal detachment in 
his right eye following cataract surgery.  The examiner 
indicated that the veteran's retina had been repaired and was 
currently flat; but that a scar remained on the retina in the 
area of central vision causing legal blindness.  He said that 
the veteran's left eye was healthy and he recommended a 
yearly follow-up evaluation.

In January 1997, the RO granted compensation benefits, 
pursuant to 38 U.S.C. § 1151, for residuals of retinal 
detachment resulting from cataract removal of the right eye; 
although special monthly compensation benefits for loss of 
use of the right eye was granted, a noncompensable evaluation 
for the disability was assigned, effective June 18, 1996. 

A VA medical statement dated in April 1998 indicated that the 
veteran underwent a cataract surgery of both eyes; and that 
the veteran subsequently developed a retinal detachment that 
was operated on twice in the right eye.  It was also 
indicated that the veteran currently had a central retinal 
scar limiting his vision in his right eye.  It was further 
indicated that the veteran had a lens implant with some 
moderate lens capsule opacity; and that his current right eye 
vision was "count fingers or worse" and 20/40 in the left 
eye.

The veteran underwent a VA ophthalmology examination in April 
1998.  At that time, the veteran reported that his ocular 
history was significant for cataract extraction with lens 
implant in both eyes.  He stated that he had a retinal 
detachment in the right eye, which was repaired twice in 
1995.  He also stated that he subsequently developed a 
macular scar, which reduced his vision in the right eye.  He 
complained of a mild periocular ache in the right eye that 
was not bad, but was constant.  He said that he did not use 
any eye drops at that time.  On examination, the veteran's 
corrected distant visual acuity was light perception in the 
right eye and 20/40 in the left eye.  There was a 3-
millimeter minimally reactive pupil in the right eye and a 
3.5-millimeter pupil reactive to 2 millimeter in the left 
eye.  There was a 1 to 2 positive relative afferent pupillary 
defect in the right eye.  His extraocular motility was full 
and normal in both eyes.  Intraocular pressure was 16 in the 
right eye and 12 in the left eye.  Slit lamp examination was 
significant for posterior chamber intraocular lenses in both 
eyes, anterior chambers that were deep, and quiet and clear 
corneas.  He had a peripheral iridectomy in the right iris.  
The lens appeared to be in good position in both eyes.  
However, there was some posterior capsular fibrosis in the 
left eye.  On dilated fundus examination the examiner noted 
that he was able to see peripheral cortical material still 
remaining in the right eye.  He also had a scleral buckle in 
place and a flat retina with a very significant central 
chorioretinal scar in the right eye.  His left fundus nerve 
macula vessels and periphery appeared within normal limits.  
In summary, the examiner concluded that the veteran was a 70 
year old man, who has undergone bilateral cataract surgery 
with posterior chamber intraocular lens implant; that the 
veteran was status post scleral buckle in the right eye for 
retinal detachment; that the veteran now had a chorioretinal 
scar that was limiting his vision somewhere near the light 
perception to hand motion level; that he had visual acuity of 
20/40 in the left eye that appeared to be limited posterior 
by capsular fibrosis; that the right eye appeared to be 
stable and there appeared to be no further treatment in 
efforts to improve vision in that eye; and that the veteran 
could undergo a YAG capsulotomy in the left eye to attempt to 
improve visual acuity in that eye.

In a VA medical statement dated in July 1998, the examiner 
stated that the veteran did not have any light perception in 
the right eye and that his visual acuity was 20/50 in the 
left eye.  The examiner also stated that there was old 
scarring in the right macula and that the left eye appeared 
normal with questionable nasal field defect.

In the report of a VA ophthalmology examination performed in 
October 1999, the veteran's best distant visual acuity with 
correction was hand motion in the right eye and 20/20 minus 3 
in the left eye.  He was unable to read anything at near in 
the right eye.  His pupils were found to have 2+ relative 
afferent pupillary defect of the right eye.  His extraocular 
motility was full in both eyes. His intraocular pressures 
were within normal limits at 18 millimeters of mercury in 
both eyes.  Goldman visual field of the left eye was within 
normal limits.  He was unable to perform confrontational 
visual fields in the right eye secondary to the poor visual 
acuity.  Slit lamp examination of the right eye showed 
corneal endo-pigment and guttata.  There was a peripheral 
iridotomy in the iris and a posterior chamber intraocular 
lens that was well centered.  On dilated fundus examination 
of the right eye, the veteran had a scleral buckle that was 
360 degrees around the periphery of the retina.  There was 
chorioretinal scars around the indented buckle site.  The 
macular area showed approximately a 1.2 disc diameter in size 
chorioretinal scar.  This chorioretinal scar was centered on 
the fovea.  The optic nerve showed 2+ power.  The vessels 
were within normal limits.  Dilated fundus examination of the 
left eye was entirely within normal limits.  In summary, the 
examiner concluded that the veteran was status post cataract 
in the eyes.  The examiner noted that, following his cataract 
surgery of his right eye, the veteran developed a retinal 
detachment and has had two surgeries to repair the retinal 
detachment.  The examiner also noted that, upon review of the 
old records, it was revealed that the retinal detachment 
involved the macula fovea area; that, on subsequent 
examinations, following the surgery, he was noted to have a 
chorioretinal scar in the central fovea area; that this 
limits his visual acuity in the right eye; that the prognosis 
for visual recovery in the right eye was poor; and that the 
veteran was pseudophakia in the left eye and had good visual 
acuity with correction.

In a VA ophthalmology addendum dated in November 1999, the 
examiner stated, after reviewing the veteran's claims folder, 
that the veteran had cataract surgery due to a visual 
significant cataract of the right eye.  It was noted that the 
cataract had impaired the veteran's vision and cataract 
surgery was notable for an anterior vitrectomy.  The examiner 
indicated that the veteran was seen postoperatively four 
times; that the veteran had 20/20 vision with refraction; and 
that the veteran experienced a decline of vision 
approximately four months after surgery.  The examiner 
reported that the veteran visited the eye clinic on July 11, 
1995, at which time, it was found that the veteran had a 
rhegmatogenous retinal detachment with two horseshoe tears 
and he underwent surgery for this.  The examiner expressed 
that, due to the severity of the retinal detachment, the 
veteran's vision was not recoverable regardless of the two 
surgeries and has remained count fingers at the most recent 
examination.  The examiner mentioned that the right eye 
disorder initially was a cataract before the February 1995 
surgery and most recently was a repaired detachment that was 
attached, but due to scarring vision will no longer recover.  
The examiner noted that the most retinal surgery had a risk 
of retinal detachment even when there are no complications 
associated with it, probably in the rate of 1 to 100 or 1 to 
200 cases; that when any complications occurs such as an 
anterior vitrectomy, the risk increases; and that the 
cataract surgery was probably related to the retinal 
detachment.

In various statements submitted in connection with the 
appeal, the veteran alleges that a higher evaluation for 
right eye disability is warranted because he suffered a 
retinal detachment leading to right eye blindness after 
undergoing cataract surgery at the Indianapolis, Indiana VA 
Medical Center in February 1995.  He reports that lens that 
the doctor was inserting his right eye was broken during the 
cataract surgery in February 1995 and that his retina was 
torn in many places and his pupil was scratched causing him 
blindness in his right eye during the removal of the broken 
lens.

Analysis

At the outset, the Board notes that the veteran is currently 
in receipt of special monthly compensation benefits for 
veteran's claim for a compensable evaluation for residuals of 
retinal detachment of the right eye resulting from cataract 
removal.  Hence, the sole question for the Board is whether a 
compensable evaluation for that disability (for purposes of 
compensation pursuant to 38 U.S.C. § 1151) is warranted.

The Board finds that the claim for a higher evaluation, 
analogous to one for an increased rating, is plausible, and, 
therefore, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  Cf. Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  When a claimant submits a well-grounded claim, VA 
must assist him in developing the facts pertinent to his 
claim. Id.  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which are 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

The RO has evaluated the veteran's residuals of retinal 
detachment of the right eye resulting from cataract removal 
as noncompensable under the provisions relating to diseases 
of the eye and impairment of central visual acuity.  As 
compensation benefits are being paid on the basis of 
additional disability resulting from VA surgical treatment 
(see 38 U.S.C.A. § 1151), the noncompensable evaluation has 
been derived by deducting the level of impairment 
attributable to the pre-existing condition, aphakia resulting 
from cataract removal (see 38 C.F.R. § 4.84a, Diagnostic Code 
6029) from the current level of visual acuity (see 38 C.F.R. 
§ 4.48a, Diagnostic Code 6074).  See also 38 C.F.R. §§ 4.22, 
4.78.   The Board will consider all pertinent regulatory 
provisions in evaluating the claim.

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75.  Combined ratings for 
disabilities of the same eye should not exceed the rating for 
total loss of vision of that eye, unless there is enucleation 
or a serious cosmetic defect added to the total loss of 
vision.  38 C.F.R. § 4.80.

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91m.), lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  38 C.F.R. § 4.79.

An evaluation between 10 and 100 percent will be assigned for 
detached retina under Diagnostic Code 6008 by application of 
Diagnostic Code 6009, which is based on impairment of visual 
acuity or field loss, pain, rest requirements or episodic 
incapacity.  An additional rating of 10 percent is awarded 
during continuous active pathology.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6008 and 6009.

Preoperative cataract is to be rated on the basis of 
impairment of vision, whereas postoperative cataract is to be 
rated on the basis of impairment of vision and aphakia.  38 
C.F.R. § 4.84a, Diagnostic Codes 6027 and 6029.

Dislocation of the crystalline lens of the eye is rated under 
the diagnostic code for aphakia.  38 C.F.R. § 4.84a, 
Diagnostic Code 6033.

A minimum 30 percent evaluation will be assigned for 
unilateral or bilateral aphakia, which is not to be combined 
with any other rating for impaired vision.  When only one eye 
is aphakic, the eye having poorer corrected visual acuity 
will be rated on the basis of its acuity without correction.  
When both eyes are aphakic, both will be rated on corrected 
vision.  The corrected vision of one or both aphakic eyes 
will be taken one step worse than the ascertained value, 
however, not better than 20/70 (6/21).  The combined ratings 
for disabilities of the same eye should not exceed the amount 
for total loss of vision of that eye unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.  See 38 C.F.R. § 4.84a, Diagnostic Code 6029.

A 30 percent evaluation will be assigned for blindness in one 
eye (having only light perception), in addition to special 
monthly compensation, when corrected visual acuity in the 
other eye is 20/40 (6/12).  38 C.F.R. § 4.84a, Diagnostic 
Code 6070.

A 40 percent evaluation will be assigned for anatomical loss 
of one eye, in addition to special monthly compensation, when 
corrected visual acuity in the other eye is 20/40 (6/12).  38 
C.F.R. §  4.84a, Diagnostic Code 6066.

Compensation is payable for certain combinations of service-
connected and nonservice-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability, as if both disabilities were 
service-connected, provided the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct. 38 C.F.R. § 3.383.

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, evaluate the vision of both eyes, 
before and after suffering the aggravation, and subtract the 
former evaluation from the latter except when the bilateral 
vision amounts to total disability.  See 38 C.F.R. § 4.78.

Initially, the Board finds that, in this case, the current 
level of disability should be rated under Diagnostic Code 
6070 for blindness in one eye having only light perception 
and 20/40 or better vision in the other eye.  See 38 C.F.R. 
§ 4.84a.  The veteran is shown to be, for all intents and 
purposes, blind in the right eye.  Moreover, the visual 
acuity in the veteran's left eye has most consistently been 
assessed as 20/40 or better.  The April 1998 VA examiner 
noted that the veteran's corrected distant visual acuity was 
light perception in the right eye and 20/40 in the left eye.  
Additionally, although the July 1998 VA examiner stated that 
the veteran did not have any light perception in the right 
eye and that his visual acuity was 20/50 in the left eye, the 
October 1999 VA examiner indicated that veteran's best 
corrected distant central visual acuity was hand motion in 
the right eye and 20/20 minus 3 in the left eye.  Thus, the 
left eye is appropriately considered to be 20/40 or better 
for rating purposes.  38 C.F.R. § 3.383(a).  Applying these 
visual acuity levels to Table V in 38 C.F.R. § 4.84a, a 30 
percent rating is for assignment where there is light 
perception only (blindness) in one eye and 20/40 or better 
vision in the other eye.  The Board notes that given the 
level of left eye visual acuity, the fact that special 
monthly compensation benefits have been assigned, and that 
anatomical loss of the right eye is not shown, there is no 
basis for assessing the current level of disability as 
greater than 30 percent.  See Diagnostic Codes 6061-6071.  
The record also presents no basis for a higher current 
assessment even if, alternatively, the veteran's disability 
was evaluated on the basis of his complaints of pain, alone.  
See Diagnostic Codes 6008 and 6009.  Thus, the current level 
of disability is properly assessed as 30 percent.   

Here, however, the cataract removal by the VA surgeons did 
not cause the veteran's right eye visual impairment; rather, 
the fact that section 1151 benefits have been granted is 
predicated on the notion that the cataract surgery resulted 
in additional disability-which is to say that the surgery 
worsened the veteran's pre-existing right eye disability.  
Indeed, in determining whether a veteran has suffered 
additional disability for section 1151 purposes, the level of 
disability prior to, and after, the VA medical or surgical 
treatment, is compared.  As in cases of aggravation of 
disability for VA purposes, the assigned rating for such 
additional disability is limited to the degree of disability 
over and above the degree of pre-existing disability.  See 38 
C.F.R. § 4.78; see also 38 C.F.R. § 4.22.  Thus, the Board 
finds that it is appropriate to deduct the pre-existing level 
of disability from the current level of disability to arrive 
at the correct disability evaluation.  

Clearly, before the February 1995 surgery, the veteran's 
right eye visual acuity was impaired, to some extent, by a 
cataract.  However, there is no medical evidence that 
reflects the actual right eye visual acuity immediately prior 
to the February 1995 surgery.  Based on review of medical 
records dating from and since that surgery, the November 1999 
VA examiner indicated only that the veteran previously had a 
cataract of the right eye with some impaired vision; there is 
no other medical evidence on this point, and no indication 
that any such evidence exists.  Indeed, while the record 
includes outpatient treatment records dating from 1993, the 
first evidence pertaining to right eye problems are those 
associated with the February 1995 surgery, and the veteran 
has not asserted that any additional pertinent records exist 
but have not been obtained.  

In any event, however, the facts of this case would appear to 
warrant a slightly different analysis.  Here, the veteran did 
not suffer additional disability immediately after the 
cataract removal surgery; rather, his visual acuity worsened, 
to its current level, only after the detachment of the 
veteran's retina in July 1995.  Hence, it would appear that 
the level of disability prior to the detachment of the retina 
constitutes the pre-existing disability for purposes of this 
analysis.  The Board finds that the condition of the 
veteran's right eye post-cataract extraction is best 
characterized as aphakia, evaluated pursuant to Diagnostic 
Code 6029, which prescribes a minimum evaluation of 30 
percent.  (Parenthetically, the Board notes that  the rating 
schedule prescribes no lower disability evaluation for visual 
acuity in a case, such as this, in which special monthly 
compensation also is assignable.  See Diagnostic Codes 6061-
6071).  Thus, subtracting the level of disability for the 
veteran's pre-existing cataract extraction, 30 percent, from 
the current level of visual acuity impairment, 30 percent, 
the Board finds that the currently assigned noncompensable 
evaluation for additional right eye disability is 
appropriate.  Under these circumstances, the Board must 
conclude that the veteran's additional right eye disability 
is adequately compensated for by the payment of special 
monthly compensation for loss of use of that eye.

The above determinations are based on consideration of the 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, however, the Board notes that 
there is no indication that the schedular criteria are 
inadequate to evaluate the veteran's right eye disorder since 
there has been no showing that it has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), has necessitated frequent 
periods of hospitalization, or otherwise has rendered 
impracticable the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this case to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell, supra; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim for 
a compensable evaluation for residuals of retinal detachment 
of the right eye resulting from cataract removal, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).

ORDER

A compensable evaluation for residuals of retinal detachment 
of the right eye resulting from cataract removal is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 
- 14 -


- 8 -




